Mr. Justice Dibell delivered the opinion of the court. 1. We hold that, under the proofs, this is a nonsectarian public hospital for the sick or infirm, located within the limits of Lee county and for the support of which its board could contribute a sum of money, under Sisters of St. Francis v. Board of Review, 231 Ill. 317, Board of Review v. Chicago Policlinic, 233 Ill. 268, and County of Hennepin v. Brotherhood of Grethsemane, 27 Minn. 460. It is not prevented from being a public hospital by the fact that those patients received by it who are able to pay are required to do so, or that it received contributions from outside sources, so long as all the money it receives is devoted to the general purposes of charity, and none of it goes to the benefit of any private individual or corporation organized for profit. There was no private gain to any person connected with the institution. No obstacle was placed in the way. of those who needed treatment, for which they were not able to pay, in obtaining admission to the hospital and the benefit of its appliances and the services of its nurses. The word “public” applied to property may either mean the character in which it is held or the uses to which it is applied. The proof shows that up to the time this cause was heard, this property had been held and controlled by trustees appointed by the mayor and city council of the city of Dixon, that the city had annually paid $500 to the hospital, and the hospital had annually made a report to the city of its receipts and disbursements. Its property is therefore held and its affairs are controlled by trustees appointed by a public municipal corporation, having statutory authority to establish it, and it reports its receipts and disbursements to the municipality. As the municipality appoints and controls the directors, and may remove directors for misconduct and fill the vacancies thus created, it controls the hospital in a certain sense through the directors of its appointment. This seems to us to make it a public hospital in the fullest sense. We do not think it is deprived of the character of a public hospital because the deed from Bethea provides that if the city ceases to contribute, the appointment of the trustees shall be made by the circuit court sitting in chancery, upon a bill to be then filed for that purpose. Bethea did not reserve to himself or to his heirs or assigns the right to nominate directors or to control the hospital. It would not cease to be a public hospital if the circuit court, in chancery, should be called upon to appoint its directors or administer its affairs. The court of equity is as truly a branch of the government as is the city council, and the protection and administration of charities is within the scope o,f its powers when such intervention becomes necessary to protect public interests. 2. The uses of this hospital are public. Though those who are able to pay are charged, yet it is established and conducted without a view to profit, and without any chance for any one to make a profit out of its receipts. It is obviously operated at a loss, made up in whole or in part by the contritutions of the city and the county, and it is operated solely for the public good and for the promotion of the health of the public. 3. The action of the board may also be sustained on the ground of contract. Though paupers should be kept at the poor-house, yet that is not necessarily true of paupers who need the nursing and appliances which can only be obtained in a hospital. If the county has in its charge paupers who need such treatment, no one would doubt its power to furnish necessary nurses and hospital appliances at the poor-house. But it might be much cheaper to employ the services and appliances of a hospital already established, especially if the needs of the county in that respect would be only occasional and spasmodic. This contribution of $250 by the county board was upon condition that the hospital would furnish the care, board and attendance of a nurse for all paupers in Lee county sent to said hospital for $1 per day. The proof showed that such services were worth much more than $1 per day. There is nothing to show how many such pauper patients the county was likely to have or usually had in the course of a year; and for aught that appears, this appropriation may really have been an advantageous business arrangement for the county to make and not really a donation at all. Under the proof the court properly dissolved the injunction. 4. Upon a suggestion of damages filed by defendants, it was shown that defendants hired two solicitors who appeared for them, prepared and filed their answer and a number of affidavits, procured certain certified copies of documents used as proofs on the hearing of the motion to dissolve, at a cost of $7.50, presented the proofs and argued the motion to dissolve and charged defendants $100 for their services, and that they had not been paid. They also proved that that was a reasonable, usual and customary fee for such services in that county. The court allowed $107. We should be better satisfied if it had been shown whether there was any express contract between appellees and their solicitors as to the amount to be paid to the solicitors for procuring the dissolution of the injunction, for there could be no recovery for a larger sum than appellees had agreed to pay, if there was an agreement. But we conclude that the proof that the solicitors had charged them $100 and that that was a reasonable, usual and customary fee for the service, and had not been paid, is- sufficient prima facie to charge appellant with that amount, under Marks v. Columbian Yacht Club, 219 Ill. 417, and Fry v. Radzinzki, 219 Ill. 526, in which cases proof similar to that here introduced was held to justify an allowance for solicitor’s fees. 5. But it is argued that it was the duty of the state’s attorney to defend this action, and that he could not have been allowed a solicitor’s fee, and that appellees had no right to employ other solicitors and thereby create a charge against appellant. We do not decide whether the duty of the state’s attorney required him to defend, nor whether, if he had done so, appellant would have escaped payment of the solicitor’s fees necessarily incurred in procuring the dissolution of the injunction. The state’s attorney did not defend. There was no proof that he could have done so. He may have been ill or absent or interested in sustaining the injunction. We do not think that the unsuccessful appellant can resist an allowance for appellees’ solicitors’ fees in such a case by merely saying that there was an attorney who perhaps could have been compelled to act for appellees without compensation. The law awards against appellant a reasonable fee for the solicitors who did procure the dissolution of the injunction. The decree is affirmed. 'Affirmed.